Name: Commission Delegated Regulation (EU) NoÃ 65/2014 of 1Ã October 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of domestic ovens and range hoods Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: mechanical engineering;  technology and technical regulations;  energy policy;  electrical and nuclear industries;  electronics and electrical engineering;  consumption;  marketing
 Date Published: nan

 31.1.2014 EN Official Journal of the European Union L 29/1 COMMISSION DELEGATED REGULATION (EU) No 65/2014 of 1 October 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of domestic ovens and range hoods (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/30/EU of the European Parliament and of the Council of 19 May 2010 on the indication by labelling and standard product information of the consumption of energy and other resources by energy-related products (1), and in particular Article 10 thereof, Whereas: (1) Directive 2010/30/EU requires the Commission to adopt delegated acts as regards the labelling of energy-related products that offer significant potential for energy savings and present a wide disparity in performance levels with equivalent functionality. (2) The energy used by electric ovens accounts for a significant part of total energy demand in the Union. In addition to the energy efficiency improvements already achieved, the scope for further reducing the energy consumption of these appliances is substantial. (3) Provisions for the energy labelling of household electric ovens were established by Commission Directive 2002/40/EC of 8 May 2002 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric ovens (2). (4) Technological development in the field of domestic cooking appliances has been rapid in recent years. The ecodesign preparatory studies showed that domestic gas ovens and range hoods show significant potential for energy savings. In order to ensure that the energy labels provide dynamic incentives for suppliers to further improve the energy efficiency of these appliances and to accelerate market transformation towards energy-efficient technologies, Directive 2002/40/EC should be repealed and new provisions should be laid down. (5) The provisions of this Regulation should apply to domestic electric and gas ovens, including when incorporated into cookers, and to domestic electric range hoods. (6) This Regulation should introduce a revised energy efficiency scale from A+++ to D for all ovens concerned and a new energy efficiency scale from A to G with a + added on at the top of the scale every two years until the A+++ class has been reached for domestic range hoods, these further classes should be added to accelerate the market penetration of high-efficiency appliances. (7) The combined effect of the provisions set out in this Regulation, and in Commission Regulation (EU) No 66/2014 (3) on the ecodesign requirements for domestic ovens, hobs and range hoods is expected to result in annual primary energy savings of 27 PJ/a in 2020, increasing up to 60 PJ/a by 2030. (8) The sound power level of a domestic range hood can be an important consideration for end-users. Information on sound power levels should be included on the labels of domestic range hoods, to enable end-users to make an informed decision. (9) The information provided on the respective labels should be obtained through reliable, accurate and reproducible calculation and measurement methods that take into account the recognised state-of-the-art calculation and measurement methods including, where available, harmonised standards adopted by the European standardisation organisations, as listed in Annex I to Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation (4). (10) This Regulation should specify a uniform design and content for the labelling of domestic ovens, including when incorporated into cookers, and domestic electric range hoods. (11) This Regulation should specify requirements as to the technical documentation and the fiche for domestic ovens, including when incorporated into cookers, and domestic electric range hoods, also when used for non-domestic purposes. (12) This Regulation should specify requirements as to the information to be provided for any form of distance selling, advertising and technical promotional material of domestic ovens (including when incorporated into cookers) and domestic electric range hoods, also when used for non-domestic purposes. (13) It is appropriate to provide for a review of the provisions of this Regulation taking into account technological progress, and in particular the effectiveness and the appropriateness of the approach followed for the determination of the domestic ovens energy efficiency classes, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes requirements for the labelling and the provision of supplementary product information for domestic electric and gas ovens (including when incorporated into cookers) and for domestic electric range hoods, including when sold for non-domestic purposes. 2. This Regulation shall not apply to: (a) ovens that use energy sources other than electricity or gas; (b) ovens which offer a microwave heating function; (c) small ovens; (d) portable ovens; (e) heat storage ovens; (f) ovens which are heated with steam as a primary heating function; (g) ovens designed for use only with gases of the third family (propane and butane). Article 2 Definitions In addition to the definitions set out in Article 2 of Directive 2010/30/EU, the following definitions shall apply for the purposes of this Regulation: (1) oven means an appliance or part of an appliance which incorporates one or more cavities using electricity and/or gas in which food is prepared by use of a conventional or fan-forced mode; (2) cavity means the enclosed compartment in which the temperature can be controlled for preparation of food; (3) multi-cavity oven means an oven with two or more cavities, each of which is heated separately; (4) small oven means an oven where all cavities have a width and depth of less than 250 mm or a height less than 120 mm; (5) portable oven means an oven with a product mass of less than 18 kilograms, provided it is not designed for built-in installations; (6) microwave heating means heating of food using electromagnetic energy; (7) conventional mode means the operation mode of an oven only using natural convection for circulation of heated air inside the cavity of the oven; (8) fan-forced mode means a mode of an oven when a built-in fan circulates heated air inside the cavity of the oven; (9) cycle means the period of heating a standardised load in a cavity of an oven under defined conditions; (10) cooker means an appliance consisting of an oven and a hob using gas or electricity; (11) operation mode means the status of an oven during use; (12) heat source means the main energy form for heating an oven; (13) range hood means an appliance, operated by a motor which it controls, intended to collect contaminated air from above a hob, or which includes a downdraft system intended for installation adjacent to cooking ranges, hobs and similar cooking products, that draws vapour down into an internal exhaust duct; (14) automatic functioning mode during the cooking period means a condition in which the air flow of the range hood during the cooking period is automatically controlled through sensor(s), including as regards humidity, temperature, etc.; (15) fully automatic range hood means a range hood in which the air flow and/or other functions are automatically controlled through sensor(s) during 24 hours including the cooking period; (16) best efficiency point (BEP) means the range hood operating point with maximum fluid dynamic efficiency (FDEhood); (17) lighting efficiency (LEhood) means the ratio between the average illumination of the lighting system of the domestic range hood and the power of the lighting system in lux/W; (18) grease filtering efficiency (GFEhood) means the relative share of grease retained within the range hood grease filters; (19) off mode means a condition in which the appliance is connected to the mains power source but is not providing any function or only provides an indication of off mode condition, or only provides functionalities intended to ensure electromagnetic compatibility pursuant to Directive 2004/108/EC of the European Parliament and of the Council (5); (20) standby mode means a condition where the appliance is connected to the mains power source, depends on energy input from the mains power source to work as intended and provides only reactivation function, or reactivation function and only an indication of enabled reactivation function, and/or information or status display which may persist for an indefinite time; (21) reactivation function means a function facilitating the activation of other modes, including the active mode, by remote switch including remote control, internal sensor, or timer to a condition providing additional functions, including the main function; (22) information or status display means a continuous function providing information or indicating the status of the equipment on a display, including clocks; (23) end-user means a consumer buying or expected to buy a product; (24) point of sale means a location where appliances are displayed and/or offered for sale or hire; (25) equivalent model means a model placed on the market with the same technical parameters as another model placed on the market under a different commercial code number by the same manufacturer or importer. Article 3 Responsibilities of suppliers and timetable Suppliers shall ensure that: (1) as regards labels, fiches and technical documentation (a) for domestic ovens: (i) each domestic oven is supplied with (a) printed label(s) containing information in the format set out in point 1 of Annex III for each cavity of the oven; (ii) a product fiche, as set out in point A of Annex IV, is made available for domestic ovens placed on the market; (iii) the technical documentation, as set out in point A of Annex V, is made available on request to the authorities of the Member States; (iv) any advertisement for a specific model of domestic oven contains the energy efficiency class, if the advertisement discloses energy-related or price information; (v) any technical promotional material concerning a specific model of domestic oven which describes its specific technical parameters includes the energy efficiency class of that model; (vi) an electronic label in the format and containing the information set out in point 1 of Annex III is made available to dealers for each cavity of each domestic oven model; (vii) an electronic product fiche as set out in point A of Annex IV is made available to dealers for each domestic oven model; (b) for domestic range hoods: (i) each domestic range hood is supplied with a printed label containing information in the format set out in point 2 of Annex III; (ii) a product fiche, as set out in point B of Annex IV, is made available for domestic range hoods placed on the market; (iii) the technical documentation as set out in point B of Annex V, is made available on request to the authorities of the Member States; (iv) any advertisement for a specific model of domestic range hood contains the energy efficiency class, if the advertisement discloses energy-related or price information; (v) any technical promotional material concerning a specific model of domestic range hood which describes its specific technical parameters includes the energy efficiency class of that model; (vi) an electronic label in the format and containing the information set out in point 2 of Annex III is made available to dealers for each domestic range hood model; (vii) an electronic product fiche as set out in point B of Annex IV is made available to dealers for each domestic range hood model; (2) as regards efficiency classes: (a) for domestic ovens, the energy efficiency class of the cavity of the oven shall be determined in accordance with point 1 of Annex I, and point 1 of Annex II; (b) for domestic range hoods: (i) the energy efficiency classes shall be determined in accordance with point 2(a) of Annex I and point 2.1 of Annex II; (ii) the fluid dynamic efficiency classes shall be determined in accordance with point 2(b) of Annex I and point 2.2 of Annex II; (iii) the lighting efficiency classes shall be determined in accordance with point 2(c) of Annex I and point 2.3 of Annex II; (iv) the grease filtering efficiency classes shall be determined in accordance with point 2(d) of Annex I and point 2.4 of Annex II; (3) as regards formats of the labels: (a) for domestic ovens, the format of the label for the cavity of the oven shall be as set out in point 1 of Annex III, for appliances placed on the market from 1 January 2015; (b) for domestic range hoods, the format of the label shall be as set out in point 2 of Annex III, according to the following timetable: (i) for domestic range hoods placed on the market from 1 January 2015 with energy efficiency classes A, B, C, D, E, F and G, labels shall be in accordance with point 2.1.1 of Annex III (Label 1) or, where suppliers deem appropriate, with point 2.1.2 of that Annex (Label 2); (ii) for domestic range hoods placed on the market from 1 January 2016 with energy efficiency classes A+, A, B, C, D, E and F, labels shall be in accordance with point 2.1.2 of Annex III (Label 2) or, where suppliers deem appropriate, with point 2.1.3 of that Annex (Label 3); (iii) for domestic range hoods placed on the market from 1 January 2018 with energy efficiency classes A++, A+, A, B, C, D and E, labels shall be in accordance with point 2.1.3 of Annex III (Label 3) or, where suppliers deem appropriate, with point 2.1.4 of that Annex (Label 4); (iv) for domestic range hoods placed on the market from 1 January 2020 with energy efficiency classes A+++, A++, A+, A, B, C and D, labels shall be in accordance with point 2.1.4 of Annex III (Label 4). Article 4 Responsibilities of dealers Dealers shall ensure that: (1) for domestic ovens: (a) each oven presented at the point of sale carries the label for each cavity provided by suppliers in accordance with Article 3(1)(a)(i) displayed on the front or top of the appliance, or in the immediacy of the appliance, so as to be clearly visible and identifiable as the label belonging to the model without having to read the brand name and model number on the label; (b) ovens offered for sale or hire where the end-user cannot be expected to see the product displayed, as specified in Article 7 of Directive 2010/30/EU, are marketed with the information provided by suppliers in accordance with Part A of Annex VI to this Regulation, except where the offer is made through the internet in which case the provisions of Annex VII shall apply; (c) any advertisement for any form or medium of distance selling and marketing concerning a specific model of oven contains a reference to the energy efficiency class, if the advertisement discloses energy-related or price information; (d) any technical promotional material concerning a specific model which describes the technical parameters of an oven includes the energy efficiency class of the model; (2) for domestic range hoods: (a) each domestic range hood presented at the point of sale is accompanied by the label provided by suppliers in accordance with Article 3(1)(b)(i) displayed on the front or top of the appliance, or in the immediacy of the appliance, so as to be clearly visible and identifiable as the label belonging to the model without having to read the brand name and model number on the label; (b) domestic range hoods offered for sale or hire where the end-user cannot be expected to see the product displayed, as specified in Article 7 of Directive 2010/30/EU, are marketed with the information provided by suppliers in accordance with Part B of Annex VI to this Regulation, except where the offer is made through the internet in which case the provisions of Annex VII shall apply; (c) any advertisement for any form or medium of distance selling and marketing concerning a specific model of domestic range hood contains a reference to the energy efficiency class, if the advertisement discloses energy-related or price information; (d) any technical promotional material concerning a specific model which describes the technical parameters of a domestic range hood includes the energy efficiency class of the model. Article 5 Measurement and calculation methods The information to be provided under Articles 3 and 4 shall be obtained by reliable, accurate and reproducible measurement procedures, which take into account the recognised state-of-the-art calculation and measurement methods. Article 6 Verification procedure for market surveillance purposes When performing the market surveillance checks for compliance with requirements set out in this Regulation, the Member States authorities shall apply the verification procedure described in Annex VIII. Article 7 Review The Commission shall review this Regulation in the light of technological progress no later than 1 January 2021. Article 8 Repeal Commission Directive 2002/40/EC shall be repealed from 1 January 2015. Article 9 Transitional provisions 1. Domestic ovens which comply with the provisions of this Regulation and which are placed on the market or offered for sale, hire or hire-purchase before 1 January 2015 shall be regarded as complying with the requirements of Directive 2002/40/EC. 2. From 1 January to 1 April 2015, dealers may apply Article 4(1)(b) to specific ovens that fall under that provision. 3. From 1 January to 1 April 2015, dealers may apply Article 4(2)(b) to specific range hoods that fall under that provision. Article 10 Entry into force and application 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. It shall apply from 1 January 2015. However, Article 3(1)(a)(iv) and (v), Article 3(1)(b)(iv) and (v), Article 4(1)(b), (c) and (d), and Article 4(2)(b), (c) and (d) shall apply from 1 April 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 153, 18.6.2010, p. 1. (2) OJ L 128, 15.5.2002, p. 45. (3) See page 33 of this Official Journal. (4) OJ L 316, 14.11.2012, p. 12. (5) Directive 2004/108/EC of the European Parliament and of the Council of 15 December 2004 on the approximation of the laws of the Member States relating to electromagnetic compatibility and repealing Directive 89/336/EEC (OJ L 390, 31.12.2004, p. 24). ANNEX I Efficiency classes 1. DOMESTIC OVENS The energy efficiency classes of domestic ovens shall be determined separately for each cavity in accordance with values as set out in Table 1 of this Annex. The energy efficiency of ovens shall be determined in accordance with point 1 of Annex II. Table 1 Energy efficiency classes of domestic ovens Energy Efficiency Class Energy Efficiency Index (EEIcavity) A+++ (most efficient) EEIcavity < 45 A++ 45  ¤ EEIcavity < 62 A+ 62  ¤ EEIcavity < 82 A 82  ¤ EEIcavity < 107 B 107  ¤ EEIcavity < 132 C 132  ¤ EEIcavity < 159 D (least efficient) EEIcavity  ¥ 159 2. DOMESTIC RANGE HOODS (a) The energy efficiency classes of domestic range hoods shall be determined in accordance with values as set out in Table 2 of this Annex. The Energy Efficiency Index (EEIhood) of domestic range hoods shall be calculated in accordance with point 2.1 of Annex II. Table 2 Energy efficiency classes of domestic range hoods Energy Efficiency Class Energy Efficiency Index (EEIhood) Label 1 Label 2 Label 3 Label 4 A+++ (most efficient) EEIhood < 30 A++ EEIhood < 37 30  ¤ EEIhood < 37 A+ EEIhood < 45 37  ¤ EEIhood < 45 37  ¤ EEIhood < 45 A EEIhood < 55 45  ¤ EEIhood < 55 45  ¤ EEIhood < 55 45  ¤ EEIhood < 55 B 55  ¤ EEIhood < 70 55  ¤ EEIhood < 70 55  ¤ EEIhood < 70 55  ¤ EEIhood < 70 C 70  ¤ EEIhood < 85 70  ¤ EEIhood < 85 70  ¤ EEIhood < 85 70  ¤ EEIhood < 85 D 85  ¤ EEIhood < 100 85  ¤ EEIhood < 100 85  ¤ EEIhood < 100 EEIhood  ¥ 85 E 100  ¤ EEIhood < 110 100  ¤ EEIhood < 110 EEIhood  ¥ 100 F 110  ¤ EEIhood < 120 EEIhood  ¥ 110 G (least efficient) EEIhood  ¥ 120 (b) The fluid dynamic efficiency classes of a domestic range hood shall be determined in accordance with its Fluid Dynamic Efficiency (FDEhood) as in the following Table 3. The Fluid Dynamic Efficiency of domestic range hoods shall be determined in accordance with point 2.2 of Annex II. Table 3 Fluid Dynamic Efficiency classes for domestic range hoods Fluid Dynamic Efficiency Class Fluid Dynamic Efficiency (FDEhood) A (most efficient) FDEhood > 28 B 23 < FDEhood  ¤ 28 C 18 < FDEhood  ¤ 23 D 13 < FDEhood  ¤ 18 E 8 < FDEhood  ¤ 13 F 4 < FDEhood  ¤ 8 G (least efficient) FDEhood  ¤ 4 (c) The lighting efficiency classes of a domestic range hood shall be determined in accordance with its Lighting Efficiency (LEhood) as in the following Table 4. The Lighting Efficiency of domestic range hoods shall be determined in accordance with point 2.3 of Annex II. Table 4 Lighting Efficiency classes for domestic range hoods Lighting Efficiency Class Lighting Efficiency (LEhood) A (most efficient) LEhood > 28 B 20 < LEhood  ¤ 28 C 16 < LEhood  ¤ 20 D 12 < LEhood  ¤ 16 E 8 < LEhood  ¤ 12 F 4 < LEhood  ¤ 8 G (least efficient) LEhood  ¤ 4 (d) The grease filtering efficiency classes of a domestic range hood shall be determined in accordance with its Grease Filtering Efficiency (GFEhood) as in the following Table 5. The Grease Filtering Efficiency of domestic range hoods shall be determined in accordance with point 2.4 of Annex II. Table 5 Grease Filtering Efficiency (GFEhood) classes for domestic range hoods Grease Filtering Efficiency Class Grease Filtering Efficiency (%) A (most efficient) GFEhood > 95 B 85 < GFEhood  ¤ 95 C 75 < GFEhood  ¤ 85 D 65 < GFEhood  ¤ 75 E 55 < GFEhood  ¤ 65 F 45 < GFEhood  ¤ 55 G (least efficient) GFEhood  ¤ 45 ANNEX II Measurements and calculations For the purposes of compliance and verification of compliance with the requirements of this Regulation, measurements and calculations shall be made using a reliable, accurate and reproducible method that take into account the generally recognised state-of-the-art measurement and calculation methods, including harmonised standards the reference numbers of which have been published for the purpose in the Official Journal of the European Union. They shall meet the technical definitions, conditions, equations and parameters set out in this Annex. 1. DOMESTIC OVENS The energy consumption of a cavity of a domestic oven shall be measured for one standardised cycle, in a conventional mode and in a fan-forced mode, if available, by heating a standardised load soaked with water. It shall be verified that the temperature inside the oven cavity reaches the temperature setting of the thermostat and/or the oven control display within the duration of the test cycle. The energy consumption per cycle corresponding to the best performing mode (conventional mode or fan-forced mode) shall be used in the following calculations. For each cavity of a domestic oven, the Energy Efficiency Index (EEIcavity) shall be calculated according to the following formulas: for domestic electric ovens: (in kWh) for domestic gas ovens: (in MJ) Where:  EEIcavity = Energy Efficiency Index for each cavity of a domestic oven, in %, rounded to the first decimal place,  SECelectric cavity = Standard Energy Consumption (electricity) required to heat a standardised load in a cavity of an electric heated domestic oven during a cycle, expressed in kWh, rounded to the second decimal place,  SECgas cavity = Standard Energy Consumption required to heat a standardised load in a cavity of a domestic gas-fired oven during a cycle, expressed in MJ, rounded to the second decimal place,  V= Volume of the cavity of the domestic oven in litres (L), rounded to the nearest integer,  ECelectric cavity = Energy consumption required to heat a standardised load in a cavity of an electric heated domestic oven during a cycle, expressed in kWh, rounded to the second decimal place,  ECgas cavity = Energy consumption required to heat a standardised load in a gas-fired cavity of a domestic oven during a cycle, expressed in MJ, rounded to the second decimal place. 2. DOMESTIC RANGE HOODS 2.1. Calculation of the Energy Efficiency Index (EEIhood) The Energy Efficiency Index (EEIhood ) is calculated as: and is rounded to the first decimal place. Where:  SAEChood is the Standard Annual Energy consumption of the domestic range hood in kWh/a, rounded to the first decimal place,  AEChood is the Annual Energy Consumption of the domestic range hood in kWh/a, rounded to the first decimal place. The Standard Annual Energy Consumption (SAEChood ) of a domestic range hood shall be calculated as: Where:  WBEP is the electric power input of the domestic range hood at the best efficiency point, in Watt and rounded to the first decimal place,  WL is the nominal electric power input of the lighting system of the domestic range hood on the cooking surface, in Watt and rounded to the first decimal place. The Annual Energy Consumption (AEChood ) of a domestic range hood is calculated as: (i) for the fully automatic domestic range hoods: (ii) for all other domestic range hoods: Where:  tL is the average lighting time per day, in minutes (tL = 120),  tH is the average running time per day for domestic range hoods, in minutes (tH = 60),  Po is the electric power input in off-mode of the domestic range hood, in Watt and rounded to the second decimal place,  Ps is the electric power input in standby mode of the domestic range hood, in Watt and rounded to the second decimal place,  f is the time increase factor, calculated and rounded to the first decimal place, as: 2.2. Calculation of the Fluid Dynamic Efficiency (FDEhood) The Fluid Dynamic Efficiency (FDEhood ) at the best efficiency point is calculated by the following formula, and is rounded to the first decimal place: Where:  QBEP is the flow rate of the domestic range hood at best efficiency point, expressed in m3/h and rounded to the first decimal place,  PBEP is the static pressure difference of the domestic range hood at best efficiency point, expressed in Pa and rounded to the nearest integer,  WBEP is the electric power input of the domestic range hood at the best efficiency point, expressed in Watt and rounded to the first decimal place. 2.3. Calculation of the Lighting Efficiency (LEhood) The Lighting Efficiency (LEhood) of a domestic range hood means the ratio between the average illumination and the nominal electric power input of the lighting system. It shall be calculated in lux per Watt and rounded at the nearest integer, as: Where:  Emiddle is the average illumination of the lighting system on the cooking surface measured under standard conditions, in lux and rounded to the nearest integer,  WL is the nominal electric power input of the lighting system of the domestic range hood on the cooking surface, in Watt and rounded to the first decimal place. 2.4. Calculation of the Grease Filtering Efficiency (GFEhood) The Grease Filtering Efficiency (GFEhood) of a domestic range hood means the relative amount of grease retained within the range hood grease filters. It shall be calculated and rounded to the first decimal place as: Where:  wg = the mass of oil in the grease filter, including all detachable coverings, in g and rounded to the first decimal place,  wr = the mass of oil retained in the airways of the range hood, in g and rounded to the first decimal place,  wt = the mass of oil retained in the absolute filter, in g and rounded to the first decimal place. 2.5. Noise The Noise Value (in dB) is measured as the airborne acoustical A-weighted sound power emissions (weighted average value  LWA) of a domestic range hood at the highest setting for normal use, rounded to the nearest integer. ANNEX III The label 1. LABEL FOR DOMESTIC OVENS 1.1. Domestic electric ovens 1.1.1. Label presentation  for each cavity of a domestic electric oven 1.1.2. Label information  domestic electric ovens The following information shall be included in the label: I. Suppliers name or trade mark; II. Suppliers model identifier, where model identifier means the code, usually alphanumeric, which distinguishes a specific domestic oven model from other models with the same trade mark or suppliers name; III. Energy source of the domestic oven; IV. The energy efficiency class of the cavity determined in accordance with Annex I. The head of the arrow containing the indicator letter shall be placed at the same height as the head of the arrow of the relevant energy efficiency class; V. Usable volume of the cavity in litres, rounded to the nearest integer; VI. Energy consumption per cycle expressed in kWh/cycle (electricity consumption) for the heating function(s) (conventional and if available the forced air convection) of the cavity based on standard load determined in accordance with the test procedures, rounded to the second decimal place (ECelectric cavity ). 1.1.3. Label design  domestic electric ovens The design of the label for each cavity of a domestic electric oven shall be as in the following figure: Whereby: (i) The label shall be at least 85 mm wide and 170 mm high. Where the label is printed in a larger format, its content shall nevertheless remain proportionate to the specifications above. (ii) The background shall be white. (iii) Colours shall be CMYK  cyan, magenta, yellow and black, following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (iv) The label shall fulfil all of the following requirements (numbers refer to the figure above): Border stroke: 4 pt  colour: cyan 100 %  round corners: 3 mm. EU logo: colours: X-80-00-00 and 00-00-X-00. Energy logo: colour: X-00-00-00; pictogram as depicted: EU logo + energy label: width: 70 mm, height: 14 mm. Sub-logos border: 1,5 pt  colour: cyan 100 %  length: 70 mm. Scale of energy classes  Arrow: height: 5,5 mm, gap: 1 mm  colours:  Highest class: X-00-X-00  Second class: 70-00-X-00  Third class: 30-00-X-00  Fourth class: 00-00-X-00  Fifth class: 00-30-X-00  Sixth class: 00-70-X-00  Last class: 00-X-X-00  Text: Calibri bold 18 pt, capitals and white; + symbol: Calibri bold 12 pt, white, aligned on a single row. Energy efficiency class  Arrow: width: 20 mm, height: 10 mm, 100 % black;  Text: Calibri bold 24 pt, capitals and white; + symbol: Calibri bold 18 pt, white, aligned on a single row. Energy consumption per cycle  Border: 1,5 pt  colour: cyan 100 %  round corners: 3 mm.  Value: Calibri bold 19 pt, 100 % black; and Calibri regular 10 pt, 100 % black. Volume  Border: 1,5 pt  colour: cyan 100 %  round corners: 3 mm.  Value: Calibri bold 20 pt, 100 % black; and Calibri regular 10 pt, 100 % black. Asterisk: Calibri regular 6 pt, 100 % black. Numbering of the Regulation: Calibri bold 10 pt, 100 % black Suppliers name or trademark Suppliers model identifier The suppliers name or trade mark and model identifier should fit in a space of 70 Ã  13 mm. 1.2. Domestic gas ovens 1.2.1. Label presentation  for each cavity of a domestic gas oven 1.2.2. Label information The following information shall be included in the label: I. Suppliers name or trade mark; II. Suppliers model identifier, where model identifier means the code, usually alphanumeric, which distinguishes a specific domestic oven model from other models with the same trade mark or suppliers name; III. Energy source of the domestic oven; IV. The energy efficiency class of the cavity determined in accordance with Annex I. The head of the arrow containing the indicator letter shall be placed at the same height as the head of the arrow of the relevant energy efficiency class; V. Usable volume of the cavity in litres, rounded to the nearest integer; VI. Energy consumption per cycle expressed in MJ/cycle and in kWh/cycle (1) (gas consumption) for the heating function(s) (conventional and if available the forced air convection) of the cavity based on standard load determined in accordance with the test procedures, rounded to the second decimal place (ECgas cavity ). 1.2.3. Label design  domestic gas ovens The design of the label for each cavity of a domestic gas oven shall be as in the following figure: Whereby: (i) The label shall be at least 85 mm wide and 170 mm high. Where the label is printed in a larger format, its content shall nevertheless remain proportionate to the specifications above. (ii) The background shall be white. (iii) Colours shall be CMYK  cyan, magenta, yellow and black, following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (iv) The label shall fulfil all of the following requirements (numbers refer to the figure above): Border stroke: 4 pt  colour: cyan 100 %  round corners: 3 mm. EU logo: colours: X-80-00-00 and 00-00-X-00. Energy logo: colour: X-00-00-00; pictogram as depicted: EU logo + energy label: width: 70 mm, height: 14 mm. Sub-logos border: 1,5 pt  colour: cyan 100 %  length: 70 mm. Scale of energy classes  Arrow: height: 5,5 mm, gap: 1 mm  colours:  Highest class: X-00-X-00  Second class: 70-00-X-00  Third class: 30-00-X-00  Fourth class: 00-00-X-00  Fifth class: 00-30-X-00  Sixth class: 00-70-X-00  Last class: 00-X-X-00  Text: Calibri bold 18 pt, capitals and white; + symbol: Calibri bold 12 pt, white, aligned on a single row. Energy efficiency class  Arrow: width: 20 mm, height: 10 mm, 100 % black;  Text: Calibri bold 24 pt, capitals and white; + symbol: Calibri bold 18 pt, white, aligned on a single row. Energy consumption per cycle  Border: 1,5 pt  colour: cyan 100 %  round corners: 3 mm.  Value: Calibri bold 19 pt, 100 % black; and Calibri regular 10 pt, 100 % black. Volume  Border: 1,5 pt  colour: cyan 100 %  round corners: 3 mm.  Value: Calibri bold 20 pt, 100 % black; and Calibri regular 10 pt, 100 % black. Asterisk: Calibri regular 6 pt, 100 % black. Numbering of the Regulation: Calibri bold 10 pt, 100 % black Suppliers name or trademark Suppliers model identifier The suppliers name or trade mark and model identifier should fit in a space of 70 Ã  13 mm. 2. LABEL FOR DOMESTIC RANGE HOODS 2.1. Label formats 2.1.1. Domestic range hoods in energy efficiency classes A to G (label 1) 2.1.2. Domestic range hoods in energy efficiency classes A+ to F (label 2) 2.1.3. Domestic range hoods in energy efficiency classes A++ to E (label 3) 2.1.4. Domestic range hoods in energy efficiency classes A+++ to D (label 4) 2.2. Label information  domestic range hoods The following information shall be included in the label: I. Suppliers name or trade mark; II. Suppliers model identifier, where model identifier means the code, usually alphanumeric, which distinguishes a specific domestic range hood model from other models with the same trade mark or suppliers name; III. The energy efficiency class of the domestic range hood, determined in accordance with Annex I. The head of the arrow containing the energy efficiency class of the domestic range hood shall be placed at the same height as the head of the arrow of the relevant energy efficiency class; IV. Annual energy consumption (AEChood) calculated in accordance with Annex II, in kWh rounded to the nearest integer; V. The Fluid Dynamic Efficiency class determined in accordance with Annex I; VI. The Lighting Efficiency class determined in accordance with Annex I; VII. The Grease Filtering Efficiency class determined in accordance with Annex I; VIII. The Noise Value, determined in accordance with point 2.5 of Annex II, rounded to the nearest integer. 2.3. Label design  domestic range hoods The design of the label shall be as in the following figure: Whereby: (i) The label shall be at least 60 mm wide and 120 mm high. Where the label is printed in a larger format, its content shall nevertheless remain proportionate to the specifications above. (ii) The background shall be white. (iii) Colours shall be CMYK  cyan, magenta, yellow and black, following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (iv) The label shall fulfil all of the following requirements (numbers refer to the figure above): Border stroke: 3 pt  colour: Cyan 100 %  round corners: 2 mm. EU logo: colours: X-80-00-00 and 00-00-X-00. Energy logo: colour: X-00-00-00; pictogram as depicted: EU logo + energy label: width: 51 mm, height: 10 mm. Sub-logos border: 1 pt  colour: Cyan 100 %  length: 51 mm. Scale of energy classes  Arrow: height: 4 mm, gap: 0,75 mm  colours:  Highest class: X-00-X-00  Second class: 70-00-X-00  Third class: 30-00-X-00  Fourth class: 00-00-X-00  Fifth class: 00-30-X-00  Sixth class: 00-70-X-00  Last class: 00-X-X-00  Text: Calibri bold 10 pt, capitals and white; + symbol: Calibri bold 7 pt, white, aligned on a single row. Energy efficiency class  Arrow: width: 15 mm, height: 8 mm, 100 % black;  Text: Calibri bold 17 pt, capitals and white; + symbol: Calibri bold 12 pt, white, aligned on a single row. Annual energy consumption  Border: 1 pt  colour: cyan 100 %  round corners: 2,5 mm.  Value: Calibri bold 21 pt, 100 % black; and Calibri regular 8 pt, 100 % black. Fluid Dynamic Efficiency  Pictogram as depicted  Border: 1 pt  colour: cyan 100 %  round corners: 2,5 mm.  Value: Calibri regular 6 pt, 100 % black; and Calibri bold 11,5 pt, 100 % black. Lighting Efficiency  Pictogram as depicted  Border: 1 pt  colour: cyan 100 %  round corners: 2,5 mm.  Value: Calibri regular 6 pt, 100 % black; and Calibri bold 11,5 pt, 100 % black. Grease Filtering Efficiency  Pictogram as depicted  Border: 1 pt  colour: cyan 100 %  round corners: 2,5 mm.  Value: Calibri regular 10 pt, 100 % black; and Calibri bold 14 pt, 100 % black. Noise level  Pictogram as depicted  Border: 1 pt  colour: cyan 100 %  round corners: 2,5 mm.  Value: Calibri regular 6 pt, 100 % black; and Calibri bold 11,5 pt, 100 % black. Numbering of the Regulation: Calibri bold 8 pt, 100 % black Suppliers name or trademark Suppliers model identifier The suppliers name or trade mark and model identifier should fit in a space of 51 Ã  9 mm. (1) 1 kWh/cycle = 3,6 MJ/cycle. ANNEX IV Fiche A. FICHE FOR DOMESTIC OVENS 1. The information in the product fiche of the domestic ovens referred to in Article 3(1)(a)(ii) shall be given as defined below and in the order specified below, and shall be included in the product brochure or other literature provided with the product: (a) suppliers name or trade mark; (b) suppliers model identifier which means the code, usually alphanumeric, which distinguishes a specific domestic oven model from other models with the same trade mark or suppliers name and with different declared values for any of the parameters included in the label for the domestic oven (point 1 of Annex III); (c) the energy efficiency index (EEIcavity) for each cavity of the model calculated in accordance with point 1 of Annex II and rounded to the first decimal place; the declared energy efficiency index shall not exceed the index reported in the technical documentation in Annex V; (d) the energy efficiency class of the model for each cavity as defined in Table 1 of Annex I; the declared class shall not be more favourable than the class reported in the technical documentation in Annex V; (e) the energy consumption per cycle for each cavity if available in conventional mode and in fan-forced convection mode (the measured energy consumption shall be expressed in kWh (electric and gas ovens) and in MJ (gas ovens), rounded to two decimal place); the declared value shall not be lower than the value reported in the technical documentation in Annex V; (f) the number of cavities; the heat source(s) per cavity; and the volume of each cavity. 2. Without prejudice to any requirements under the Community eco-label scheme, where a model has been granted a European Union eco-label under Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 (1), a copy of the eco-label may be added. 3. One fiche may cover a number of domestic oven models supplied by the same supplier. 4. The information contained in the fiche may be given in the form of a copy of the label of each cavity (either in colour or in black and white). Where this is the case, the information listed in point 1, not already displayed on the label, shall also be provided. B. FICHE FOR DOMESTIC RANGE HOODS 1. The information in the product fiche of the domestic range hoods referred to in Article 3(1)(b)(ii) shall be given as defined below and in the order specified below, and shall be included in the product brochure or other literature provided with the product: (a) suppliers name or trade mark; (b) suppliers model identifier which means the code, usually alphanumeric, which distinguishes a specific domestic range hood model from other models with the same trade mark or suppliers name and with different declared values for any of the parameters included in the label for the domestic range hood (point 2 of Annex III); (c) the Annual Energy Consumption (AEChood) calculated according to point 2 of Annex II, in kWh/a and rounded to the first decimal place; the declared value shall not be lower than the value reported in the technical documentation in Annex V; (d) the Energy Efficiency class, as defined in Table 2 of Annex I; the declared class shall not be more favourable than the class reported in the technical documentation in Annex V; (e) the Fluid Dynamic Efficiency (FDEhood) calculated according to point 2 of Annex II, rounded to the first decimal place; the declared value shall not be higher than the value reported in the technical documentation in Annex V; (f) the Fluid Dynamic Efficiency class, as defined in Table 3 of Annex I; the declared class shall not be better than the class reported in the technical documentation in Annex V; (g) the Lighting Efficiency (LEhood) calculated according to point 2 of Annex II, in lux/Watt and rounded to the first decimal place; the declared value shall not be higher than the value reported in the technical documentation in Annex V; (h) the Lighting Efficiency class, as defined in Table 4 of Annex I, the declared class shall not be better than the class reported in the technical documentation in Annex V; (i) the Grease Filtering Efficiency calculated according to point 2 of Annex II, in percentage and rounded to the first decimal place; the declared value shall not be higher than the value reported in the technical documentation in Annex V; (j) the Grease Filtering Efficiency class, as defined in Table 5 of Annex I; the declared class shall not be better than the class reported in the technical documentation in Annex V; (k) the air flow (in m3/h, and rounded to the nearest integer), at minimum and maximum speed in normal use, intensive or boost excluded; the declared values shall not be higher than the values reported in the technical documentation in Annex V; (l) if available, the air flow (in m3/h and rounded to the nearest integer), at intensive or boost setting; the declared value shall not be higher than the values reported in the technical documentation in Annex V; (m) the airborne acoustical A-weighted sound power emissions (in dB rounded to the nearest integer), at minimum and maximum speed available in normal use; the declared value shall not be lower than the value reported in the technical documentation in Annex V; (n) if available, the airborne acoustical A-weighted sound power emissions (in dB rounded to the nearest integer), at intensive or boost setting; the declared value shall not be lower than the value reported in the technical documentation in Annex V; (o) if applicable, the power consumption in off mode (Po), in Watt and rounded to the second decimal place; the declared values shall not be lower than the values reported in the technical documentation in Annex V; (p) if applicable, the power consumption in standby mode (Ps), in Watt and rounded to the second decimal place; the declared values shall not be lower than the values reported in the technical documentation in Annex V. 2. One fiche may cover a number of domestic range hood models supplied by the same supplier. 3. The information contained in the fiche may be given in the form of a copy of the label (either in colour or in black and white). Where this is the case, the information listed in point 1, not already displayed on the label, shall also be provided. (1) OJ L 27, 30.1.2010, p. 1. ANNEX V Technical documentation A. TECHNICAL DOCUMENTATION FOR DOMESTIC OVENS 1. The technical documentation referred to in Article 3(1)(a)(iii) shall include at minimum: (a) the name and address of the supplier; (b) a general description of the appliance model, sufficient for it to be unequivocally and easily identified, including the suppliers model identifier (i.e. the code, usually alphanumeric) which distinguishes a specific domestic oven model from other models with the same trade mark or suppliers name and with different declared values for any of the parameters included in the label for the domestic oven (point 1 of Annex III); (c) technical parameters for measurements as follows: (i) the number of cavities; the volume of each cavity; the heat source(s) per cavity; the heating function(s) (conventional and/or the forced air convection) per cavity; (ii) the energy consumption per cycle for each cavity if available in conventional mode and in fan-forced convection mode; the measured energy consumption shall be expressed in kWh (electric and gas ovens) and in MJ (gas ovens), rounded to the second decimal place; (iii) the energy efficiency index (EEIcavity) for each cavity of the domestic oven calculated in accordance with point 1 of Annex II and rounded to the first decimal place; (iv) the energy efficiency class for each cavity of the domestic oven as defined in Table 1 of Annex I; (d) a copy of the calculation and the results of the calculations performed in accordance with Annex II; (e) where appropriate, the references of the harmonised standards applied; (f) where appropriate, the other technical standards and specifications used; (g) identification and signature of the person empowered to bind the supplier. 2. Suppliers may include additional information at the end of the above list. B. TECHNICAL DOCUMENTATION FOR DOMESTIC RANGE HOODS 1. The technical documentation referred to in Article 3(1)(b)(iii) shall include at minimum: (a) the name and address of the supplier; (b) a general description of the appliance model, sufficient for it to be unequivocally and easily identified, including the suppliers model identifier (i.e. the code, usually alphanumeric) which distinguishes a specific domestic range hood model from other models with the same trade mark or suppliers name and with different declared values for any of the parameters included in the label for the domestic range hood (point 2 of Annex III); (c) technical parameters for measurements as follows: (1) the Energy Efficiency Index (EEIhood) calculated in accordance with point 2 of Annex II and rounded to the first decimal place; (2) the Energy Efficiency class, as defined in Table 2 of Annex I; (3) the Annual Energy Consumption (AEChood) calculated in accordance with point 2 of Annex II, in kWh/a and rounded to the first decimal place; (4) the time increase factor (f), in accordance with point 2 of Annex II and rounded to the first decimal place; (5) the Fluid Dynamic Efficiency (FDEhood) calculated in accordance with point 2 of Annex II and rounded to the first decimal place; (6) the Fluid Dynamic Efficiency class, as defined in Table 3 of Annex I; (7) the measured flow rate of the domestic range hood at the best efficiency point (QBEP), in m3/h and rounded to the first decimal place; (8) the measured value of the static pressure difference of the domestic range hood at the best efficiency point (PBEP), in Pa and rounded to the nearest integer; (9) the measured value of the electric power input of the domestic range hood at the best efficiency point (WBEP), in Watt and rounded to the first decimal place; (10) the average illumination of the lighting system on the cooking surface (Emiddle), in lux and rounded to the nearest integer; (11) the nominal power consumption of the lighting system on the cooking surface (WL), in Watt and rounded to the first decimal place; (12) the measured value of the Lighting Efficiency (LEhood) calculated according to point 2 of Annex II, in lux/Watt and rounded to the nearest integer; (13) the Lighting Efficiency class, as defined in Table 4 of Annex I; (14) the measured value of the Grease Filtering Efficiency (GFEhood) calculated according to point 2 of Annex II and rounded to the first decimal place; (15) the Grease Filtering Efficiency class, as defined in Table 5 of Annex I; (16) if applicable the power consumption in off mode (Po), in Watt and rounded to the second decimal place; (17) if applicable the power consumption in standby mode (Ps), in Watt and rounded to the second decimal place; (18) the airborne acoustical A-weighted sound power emissions at minimum and maximum speed available in normal use, in dB and rounded to the nearest integer; (19) if present, the airborne acoustical A-weighted sound power emissions at intensive or boost setting, in dB and rounded to the nearest integer; (20) the air flow values of the domestic range hood at minimum and maximum speed available in normal use, in m3/h and rounded to the first decimal place; (21) if present, the air flow value of the domestic range hood at intensive or boost setting, in m3/h and rounded to the first decimal place; (d) a copy of the calculations and the results of the calculations performed in accordance with Annex II; (e) where appropriate, the references of the harmonised standards applied; (f) where appropriate, the other technical standards and specifications used; (g) identification and signature of the person empowered to bind the supplier. 2. Suppliers may include additional information. ANNEX VI Information to be provided in the cases where end-users cannot be expected to see the product displayed, except on the internet A. DOMESTIC OVENS 1. The information referred to in Article 4(1)(b) shall be provided in the following order: (a) suppliers name or trade mark; (b) suppliers model identifier, i.e. the model identifier of the specific domestic oven to which the figures quoted below apply; (c) the energy efficiency class of the model for each cavity as defined in Annex I, Table 1; the declared class shall not be more favourable than the class reported in the technical documentation in Annex V; (d) the energy consumption per cycle for each cavity if available in conventional mode and in fan-forced convection mode; the measured energy consumption shall be expressed in kWh (electric and gas ovens) and in MJ (gas ovens), rounded to two decimal places; the declared value shall not be lower than the value reported in the technical documentation in Annex V; (e) the number of cavities; the heat source(s) per cavity; the volume of each cavity. 2. Where other information contained in the product information fiche is also provided, it shall be in the form and order specified in Annex IV. 3. The size and font in which all the information referred to in this Annex is printed or shown, shall be legible. B. DOMESTIC RANGE HOODS 1. The information referred to in Article 4(2)(b) shall be provided in the following order: (a) suppliers name or trade mark; (b) suppliers model identifier, i.e. the model identifier of the specific range hood to which the figures quoted below apply; (c) the energy efficiency class of the model as defined in Table 2 of Annex I; the declared class shall not be more favourable than the class reported in the technical documentation in Annex V; (d) the annual energy consumption of the model in kWh, as defined in point 2.1 of Annex II; the declared value shall not be lower than the value reported in the technical documentation in Annex V; (e) the fluid dynamic efficiency class of the model as defined in Table 3 of Annex I; the declared class shall not be more favourable than the class reported in the technical documentation in Annex V; (f) the lighting efficiency class of the model as defined in Table 4 of Annex I; the declared class shall not be more favourable than the class reported in the technical documentation in Annex V; (g) the grease filtering efficiency class of the model as defined in Table 5 of Annex I; the declared class shall not be more favourable than the class reported in the technical documentation in Annex V; (h) the airborne acoustical A-weighted sound power emissions (weighted average value  LWA) of a domestic range hood at minimum and maximum speed available in normal use, in dB rounded to the nearest integer; the declared value shall not be lower than the value reported in the technical documentation in Annex V. 2. Where other information contained in the product information fiche is also provided, it shall be in the form and order specified in Annex IV. 3. The size and font in which all the information referred to in this Annex is printed or shown, shall be legible. ANNEX VII Information to be provided in the case of sale, hire or hire-purchase through the internet 1. For the purpose of points 2 to 5 of this Annex the following definitions shall apply: (a) display mechanism means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screen means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. 2. The appropriate label made available by suppliers in accordance with Article 3(1)(a)(vi) or 3(1)(b)(vi) shall be shown on the display mechanism in proximity to the price of the product in accordance with the timetable set out in Article 3(3). For ovens, the appropriate label shall be shown for each cavity of the oven. The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in Annex III. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. 3. The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product on the label; (b) indicate on the arrow the energy efficiency class of the product in white in a font size equivalent to that of the price; and (c) have one of the following two formats: 4. In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product in a font size equivalent to that of the price. 5. The appropriate product fiche made available by suppliers in accordance with Article 3(1)(a)(vii) or 3(1)(b)(vii) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the product fiche is clearly visible and legible. The product fiche may be displayed using a nested display, in which case the link used for accessing the fiche shall clearly and legibly indicate Product fiche. If nested display is used, the product fiche shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the link. ANNEX VIII Procedure for product conformity checking by market surveillance authorities For the purposes of assessing conformity of products with the requirements laid down in this Regulation, the authorities of the Member States shall apply the following procedure: 1. The Member State authorities shall test one single unit per model. 2. The model shall be considered to comply with the applicable requirements: (a) if the values and classes on the label and in the product fiche are not more favourable for the supplier than the values in the technical documentation, including test reports; and (b) if testing of the relevant model parameters applying the tolerances listed in Table 6 shows compliance for all of those parameters. 3. If the result referred to in point 2(a) is not achieved, the model and all equivalent models shall be considered not to comply with this Regulation. 4. If the result referred to in point 2(b) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different models which have been listed as equivalent product in the suppliers technical documentation. 5. The model shall be considered to comply with the applicable requirements if testing of the relevant model parameters listed in Table 6 shows compliance for all of those parameters. 6. If the result referred to in point 5 is not achieved, the model and all equivalent models shall be considered not to comply with this Regulation. The Member State authorities shall provide the test results and other relevant information to the authorities of the other Member States and to the Commission within one month of the decision being taken on the non-compliance of the model. Member State authorities shall use the measurement and calculation methods set out in Annex II. The tolerances set in this Annex shall be applied only to the verification of the measured parameters by Member State authorities, representing the allowed variations of the measurement results of the verification tests, and shall not be used by the supplier in establishing the values in the technical documentation or in interpreting these values with a view to achieving a better labelling classification or to communicate better performance by any means. Table 6 Verification tolerances Measured parameters Verification tolerances Mass of the oven (M) The determined value shall not exceed the declared value of M by more than 5 %. Volume of the cavity of the oven (V) The determined value shall not be lower than the declared value of V by more than 5 %. ECelectric cavity, ECgas cavity The determined value shall not exceed the declared value of ECelectric cavity, ECgas cavity by more than 5 %. WBEP, WL The determined value shall not exceed the declared value of WBEP, WL by more than 5 %. QBEP, PBEP The determined value shall not be lower than the declared value of QBEP, PBEP by more than 5 %. Qmax The determined value shall not exceed the declared value of Qmax by more than 8 %. Emiddle The determined value shall not be lower than the declared value of Emiddle by more than 5 %. GFEhood The determined value shall not be lower than the declared value of GFEhood by more than 5 %. Po, Ps The determined value of power consumption Po and Ps shall not exceed the declared value by more than 10 %. The determined value of power consumption Po and Ps of less than or equal to 1,00 W shall not exceed the declared value by more than 0,10 W. Sound power level LWA The determined value shall not exceed the declared value.